Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  161728 & (29)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  WAYNE COUNTY JAIL INMATES,                                                                                 Brian K. Zahra
          Plaintiffs-Appellants,                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 161728                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 354075
                                                                    Wayne CC: 71-173217-CZ
  WILLIAM LUCAS as WAYNE COUNTY
  SHERIFF, WAYNE COUNTY COMMISSION,
  and WAYNE COUNTY EXECUTIVE,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 24, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

         CAVANAGH, J. (concurring).

          I agree with this Court’s order denying plaintiffs’ application for leave to appeal.
  Injunctive relief is “an extraordinary remedy” appropriately granted when “there is no
  adequate remedy at law . . . .” Pontiac Fire Fighters Union Local 376 v Pontiac, 482
  Mich 1, 8 (2008) (quotation marks and citations omitted). A consent order regarding
  conditions in the Wayne County Jail currently exists between the parties. On May 18,
  2020, the parties stipulated to an amended consent order wherein defendants agreed to
  undertake and/or continue to implement various measures in response to the COVID-19
  pandemic. Many of plaintiffs’ claims are that defendants are not complying with the
  measures agreed to as part of the amended consent order. If defendants have failed to
  actually implement those agreed-upon measures, plaintiffs may file a show-cause motion
  seeking the trial court’s enforcement of the amended consent order. As plaintiffs have
  this legal remedy available, the trial court did not abuse its discretion when it denied
  plaintiffs’ motion for a temporary restraining order or preliminary injunction.

         MCCORMACK, C.J., joins the statement of CAVANAGH, J.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 28, 2020
         a0825
                                                                               Clerk